Title: To James Madison from Ann Cary Randolph Morris, 22 May 1815
From: Morris, Ann Cary Randolph
To: Madison, James


                    
                        Morrisania May 22d 1815
                    
                    Respect and admiration for your Talents and Virtues have attended me through life. I now take the Liberty of recommending, as Consul at Gibraltar, Mr. Samuel Larned of Providence Rhode Island. He is a member of a most respectable family. I know them personally. His age, nearly thirty, his mind highly honorable, and his talents very considerable. With sentiments of perfect esteem I subscribe myself your humble Servant
                    
                        
                            Ann C. Morris
                            
                        
                    
                